EXHIBIT UNAUDITED FINANCIAL STATEMENTS AS OF JUNE 30, 2008 ADVANCED FIBERGLASS TECHNOLOGIES, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS For theSix Months Ended June 30, 2008 and 2007 TABLE OF CONTENTS PAGE Unaudited Consolidated Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 1 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) June 30, December 31, 2008 2007 ASSETS Current assets: Cash $ 34,540 $ 30,739 Accounts receivable, net of allowance for doubtful accounts of $60,000 in 2008 and $26,000 in 2007 1,086,286 1,152,089 Inventories 1,047,835 864,698 Deferred income taxes 31,000 - Prepaid acquisition costs 420,000 - Other current assets 52,268 25,772 Total current assets 2,671,929 2,073,298 Property and equipment, net 5,153,954 4,817,856 Other assets: Deferred income taxes 154,000 - Non-compete agreement, net - 139 Customer list, net 20,150 24,130 Deferred financing costs, net 51,217 53,128 Total other assets, net 225,367 77,397 Total assets $ 8,051,250 $ 6,968,551 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt obligations $ 331,421 $ 337,533 Lines of credit - bank 579,008 224,378 Short-term notes payable 1,412,446 500,000 Book overdraft payable 31,832 168,087 Accounts payable 744,919 662,409 Accrued expenses 63,541 17,298 Accrued payroll and payroll taxes 189,319 166,145 Due to officer/stockholder 22,851 22,851 Customer deposits 109,938 150,000 Total current liabilities 3,485,275 2,248,701 Long-term debt obligations, net of current portion 4,074,569 4,141,473 Non-controlling interest in variable interest entities 159,673 100,367 Stockholders’ equity: Common stock - $.01 par value; 9,000 shares authorized, 119.79 and 100 shares issued and outstanding, respectively 1 1 Additional paid-in capital 635,269 215,269 Retained earnings (deficit) (303,537 ) 262,740 Total stockholders’ equity 331,733 478,010 Total liabilities and stockholders’ equity $ 8,051,250 $ 6,968,551 The accompanying notes are an integral part of these consolidated financial statements. 2 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue $ 1,760,208 $ 1,204,270 $ 3,569,325 $ 2,204,168 Cost of goods sold 1,589,307 1,012,782 3,029,524 1,963,204 Gross profit 170,901 191,488 539,801 240,964 Selling, general and administrative expenses 572,377 271,845 1,024,966 491,660 Gain on sale of land and building - variable interest entity - - - (100,220 ) Loss from operations (401,476 ) (80,357 ) (485,165 ) (150,476 ) Other income (expense): Interest expense (89,968 ) (17,116 ) (171,806 ) (33,687 ) Interest income - 2,780 - 2,780 Total other income (expense) (89,968 ) (14,336 ) (171,806 ) (30,907 ) Loss before non-controlling interest in variable interest entities (491,444 ) (94,693 ) (656,971 ) (181,383 ) Non-controlling interest in variable interest entities (41,351 ) (4,652 ) (94,306 ) (84,456 ) Loss before provision for income taxes (532,795 ) (99,345 ) (751,277 ) (265,839 ) Income tax expense/(benefit) (213,000 ) - (185,000 ) - Net loss $ (319,795 ) $ (99,345 ) $ (566,277 ) $ (265,839 ) Net loss per common share - basic and diluted $ (3,166 ) $ (993 ) $ (5,607 ) $ (2,658 ) Weighted average shares outstanding: Basic and diluted 101 100 101 100 The accompanying notes are an integral part of these consolidated financial statements. 3 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2008 and 2007 (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net loss $ (566,277 ) $ (265,839 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Non-controlling interest in variable interest entities 94,306 84,456 Depreciation and amortization 167,687 48,660 Gain on sale of land and building - variable interest entity - (100,220 ) Loss on sale of equipment 3,785 - Amortization of debt discount for imputed interest 1,830 11,530 Deferred income taxes (185,000 ) - Changes in operating assets and liabilities: Accounts receivable, net 65,803 120,692 Inventories (183,137 ) (340,421 ) Other current assets (26,496 ) (20,873 ) Accounts payable 82,510 338,529 Accrued expenses 46,243 (6,359 ) Accrued payroll and payroll taxes 23,174 45,040 Customer deposits (40,062 ) (2,328 ) Net cash provided by (used in) operating activities (515,634 ) (87,133 ) Cash flows from investing activities: Purchase of property and equipment (449,868 ) (56,833 ) Proceeds from sale of property and equipment 16,000 372,670 Net cash provided by (used in) investing activities (433,868 ) 315,837 Cash flows from financing activities: Increase (decrease) in bank overdraft payable (136,255 ) 22,314 Net borrowings from lines of credit -bank 354,630 94,944 Financing costs for long-term debt - (10,010 ) Distributions to stockholder - AFT - (113,282 ) Borrowings from officer/stockholder - 22,851 Net borrowings from short-term notes payable 912,446 117,000 Payments on long-term debt (142,518 ) (238,952 ) Capital distributions by variable interest entities (35,000 ) (128,500 ) Net cash provided by (used in) financing activities 953,303 (233,635 ) Net increase (decrease) in cash and cash equivalents 3,801 (4,931 ) Cash and cash equivalents: Beginning of period 30,739 14,199 End of period $ 34,540 $ 9,268 The accompanying notes are an integral part of these consolidated financial statements. 4 Advanced Fiberglass Technologies, Inc. Notes to Financial Statements (Unaudited) Three and Six Months Ended June 30, 2008 and 2007 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial information has been prepared by Advanced Fiberglass Technologies, Inc. (the “Company”) in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (SEC). Accordingly, it does not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of this financial information have been included. Financial results for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period. This financial information should be read in conjunction with the audited consolidated financial statements and notes included in Appendix B elsewhere in this filing for the years ended December 31, 2007 and 2006. 2.BUSINESS OVERVIEW Nature of Business Advanced Fiberglass Technologies, Inc., (AFT, the Company) based in Wisconsin Rapids, Wisconsin, is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company also has a service division that provides installation and repair of various piping projects primarily in Wisconsin.The Company serves the paper, oil, agricultural, ethanol and power industries. The Company commenced operations in 1995 as M&W Fiberglass, LLC.Effective January 1, 2005, all operating assets and liabilities were transferred into a newly created S-Corporation known as Advanced Fiberglass Technologies, Inc. which continues to be the corporate structure under which the Company operates today.M&W Fiberglass, LLC retained ownership of the manufacturing facility and land which is leased to Advanced Fiberglass Technologies, Inc.Additionally, the Company terminated its S-Corporation election effective January 1, 2008. In June 2008, the Company entered into an agreement with Las Palmas Mobile Estates (LPME), a “public shell” corporation, which would effect a reverse acquisition of AFT through a Share Exchange Agreement.Under the terms and conditions specified, AFT would become the subsidiary of LPME, and the AFT shareholders would control approximately 72% of the outstanding shares of the parent entity.As of August 29, 2008, the closing of this transaction has not yet occurred. Variable Interest Entities The Company is considered the primary beneficiary in the following entities: M&W Fiberglass, LLC (M&W) is a lessor of real estate to AFT and is wholly owned by the stockholder of AFT.M&W had leased real estate at 16th Street South, Wisconsin Rapids, Wisconsin to the Company, prior to February, 2007, at $48,000 annually (22,420 square foot manufacturing facility and office space).This property was sold in February 2007 by M&W to the City of Wisconsin Rapids for a sales price of $372,670 with a resulting gain of $100,220.As of August 2007, M&W began leasing a newly constructed manufacturing and office facility (70,300 square feet) at Commerce Drive, Wisconsin Rapids, Wisconsin to the Company at $30,000 per month from August 1, 2007 to December 31, 2007 and $35,000 per month starting January 1, 2008 plus an annual adjustment for the cost of living increase thereafter.M&W obtained industrial revenue bond and note financing for the new facility through a co-borrower arrangement with AFT.Under the terms of the lease, the Company is responsible for paying all property taxes, repairs and insurance. 5 Advanced Fiberglass Technologies, Inc. Notes to Financial Statements (Unaudited) Three and Six Months Ended June 30, 2008 and 2007 Fiberglass Piping & Fitting Company (FPF) is a wholesale distributor of fiberglass piping and is wholly owned by the stockholder of AFT.FPF started operations as a newly formed LLC on September 16, 2006 and had limited operations during 2006 and 2007.All FPF financing is secured by the unlimited guarantee of the Company. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The Company consolidates its financial results in accordance with Financial Accounting Standards Board, or FASB, Interpretation No. 46R, Consolidation of Variable Interest Entities, or FIN 46R, which requires a company to consolidate entities determined to be variable interest entities (VIEs), for which the Company is deemed to be the VIE’s primary beneficiary. The Company has determined that M&W Fiberglass, LLC (M&W) and Fiberglass Piping & Fitting Company (FPF) are VIEs and that AFT is the primary beneficiary of such VIEs, as defined by FIN 46R. M&W owns the manufacturing facility which is leased to the Company and FPF is a wholesale distributor of fiberglass pipe fittings to the Company and other third-party companies.The sole stockholder of AFT is the 100% owner of these companies which results in AFT holding a significant influence over their continuing operations. Although AFT holds no legal ownership in the VIEs, as a result of AFT guaranteeing the debt of M&W and FPF, this would suggest the VIEs cannot support and finance their operations on their own, and AFT would likely absorb any expected future losses.As such, the Company has concluded that AFT is required to consolidate the VIEs. As of June 30, 2008, AFT has funded no losses of the VIEs. As of and for the six months ended June 30, 2008 and 2007, the financial statements and footnotes of AFT have been presented on a consolidated basis to include its variable interests in M&W and FPF.All significant intercompany accounts and transactions have been eliminated in consolidation. The effect of the VIEs’ consolidation on the Company’s consolidated balance sheet at June 30, 2008, was an increase in the Company’s assets and liabilities of $3,694,654 and $3,514,262, respectively. The liabilities of the VIEs consolidated by the Company do not represent additional claims on the Company’s general assets; rather they represent claims against the specific assets of the VIEs. As stated above though, the Company has guaranteed certain debts of the VIEs.Likewise, the assets of the VIEs consolidated by the Company do not represent additional assets available to satisfy claims against the Company’s general assets. For the six months ended June 30, 2008, the revenue of the VIEs represented $306,976 or 8.6% of the consolidated revenue of the Company. For the six months ended June 30, 2007, the revenue of the VIEs represented $56,329 or 2.6% of the consolidated revenue of the Company. Through consolidation, the Company recognizes all net losses of the VIEs in excess of the equity in those VIEs which currently is none. The Company recognizes net earnings of the VIEs only to the extent it is recovering losses previously recognized with respect to the VIEs. Earnings of the VIEs in excess of the Company’s previously recognized losses with respect to that VIE are eliminated from the Company’s earnings and are attributed to the respective equity owner of the VIEs by recording such earnings as non-controlling interest in variable interest entities on the Company’s consolidated financial statements. During the six months ended June 30, 2008 and 2007, the VIEs experienced a combined net income of $94,306 and $84,456, respectively, which accordingly, resulted in a non-controlling interest expense. Revenue Recognition The Company derives revenue primarily from the sale of the Company’s manufactured products (tanks, piping, & ductwork), installation of those tanks on occasion and service/repair.In accordance with SEC Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB 104”), revenue is recognized when persuasive evidence of an arrangement exists, the price is fixed and determinable, and transfer of title has occurred, services have been rendered or delivery has occurred per contract terms and collection of the 6 Advanced Fiberglass Technologies, Inc. Notes to Financial Statements (Unaudited) Three and Six Months Ended June 30, 2008 and 2007 related receivable is reasonably assured. At times, customer deposits and other receipts are received and are deferred and recognized when earned.Shipping and handling costs are classified as a cost of goods sold component. Most of the Company’s products are sold without installation services included.These product only sales are generally recognized into revenue at the time of shipment and if all other contractual obligations have been satisfied.When the Company provides a combination of products and installation services, the arrangement is evaluated under Emerging Issues Task Force Issue (“EITF”) No. 00-21 “Revenue Arrangements with Multiple Deliverables”.Most installation work is generally done in a short period of time (less than 30 days) and the corresponding revenue is recorded upon the completion of the installation and all contractual obligations have been met. For any service/repair, most work is performed on a time and material basis and revenue is recognized upon performance. AFT provides a standard one year warranty for product and service sales. Accruals necessary for product warranties are estimated based upon historical warranty costs which in the past have been immaterial to the financial statements as a whole.As of June 30, 2008, no accrual for warranty expense has been recorded due to immateriality. Income Taxes The Company, with the consent of its stockholder, had elected under the Internal Revenue Code to be an S-Corporation.In lieu of corporate income taxes, the stockholders of an S-Corporation are taxed on their proportionate share of the Company’s taxable income.Therefore, no provision or liability for federal or state income taxes has been recorded prior to January 1, 2008. Effective January 1, 2008, the Company terminated its S-Corporation election.The Company is operating as a C-Corporation in 2008 and will be subject to income and deferred taxes on future taxable income or losses. As previously noted, the Company consolidates its financial results under the provisions of FIN 46R.For income tax purposes, however, the Company is not considered a consolidated entity.As a result, income generated by M&W and FPF, as well as any losses recognized, are excluded from AFT’s net income (loss) which is ultimately reported in the Company’s corporate tax returns. Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing net income (loss) applicable to common shareholders by the weighted average number of common shares outstanding during the periods presented.Diluted earnings (loss) per share is determined using the weighted average number of common shares outstanding during the periods presented, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of options, warrants, and conversion of convertible debt.In periods where losses are reported, the weighted average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. As of June 30, 2008 and 2007, there were no common stock equivalents. Effect of Recently Issued Accounting Standards In February 2007, the FASB issued Statement of Financial Accounting Standards Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—Including an Amendment of FASB 7 Advanced Fiberglass Technologies, Inc. Notes to Financial Statements (Unaudited) Three and Six Months Ended June 30, 2008 and 2007 Statement No. 115 (“SFAS 159”). This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007. We adopted the provisions of SFAS 159 on January 1, 2008. The Company did not elect to measure any of our financial assets or liabilities using the fair value option of SFAS 159. The Company will assess at each measurement date whether to use the fair value option on any future financial assets or liabilities as permitted pursuant to the provisions of SFAS 159. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS 157”). This standard clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability. Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. In
